Citation Nr: 1145150	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the neck and back.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied entitlement to service connection for cervical and lumbar arthritis.  

In November 2007, the Board remanded the claim to the RO, via the Appeal Management Center (AMC) in Washington, DC, for issuance of a statement of the case.  A statement of the case was issued in April 2008 and the Veteran filed a substantive appeal later that same month.  

In November 2009, the Veteran testified during a Board hearing before a Veterans Law Judge who has since retired.  A transcript of that hearing is of record.  During the hearing, the Veteran clarified that he was only seeking entitlement to service connection for his upper back and not his lower back (i.e., lumbar spine).

In January 2010, July 2010, and May 2011 the Board remanded the claim to the RO, via the AMC, for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veterans Law Judge who held a hearing in November 2009 has since retired.  Accordingly, the Board asked the appellant whether he desired to testify at another hearing in accordance with 38 C.F.R. Part 20 (2011).   In November 2011, the Veteran expressed a desire to appear at a new video conference hearing.,

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO shall schedule a videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  The RO shall notify the Veteran of the date and time of the hearing.  If the appellant wishes to withdraw his request for the hearing, he must inform the RO of that fact in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





